Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The disclosure is objected to because of the following informalities: At least on paragraph 76, line 6, the elsewhere throughout the specification, the angle of the handle middle section is described as 5% to 10%. It is noted that angles are typically described in degrees and not a per cent ratio wherein an angle of 5% to 10% is not understood and this terminology is not defined in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928. Masyada discloses: A portable bathing seat (10) comprising:
a platform (12 with 26) having a top surface and a bottom surface, a first long side, a second long side, a first short side and a second short side (as shown in figures 1, 3 and 6 the platform is rectangular with a top, bottom and side surfaces as claimed; as noted in the Written Opinion of the International Searching Authority mailed 07/09/2018: a top surface (see surface with cushions 13 and 27, Fig.1; see Fig.6) and a bottom surface (see Fig.3), a first long side (back side of 12 and 26, Fig.1; see top edge of 12 and 26, Fig.6), a second long side (front side of 12 and 26, Fig.1; see bottom edge with opening 62, Fig.6), a first short side (right side of 26, Fig.1; right edge of 26, Fig.6) and a second short side (left side of 12, Fig.1; left edge of 12, Fig.6));
at least two legs (28, 34), each having one or more feet (33, 39), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further 
the platform having a transfer area (adjacent 24 between 26 and 12) proximal the first short side (as defined above), wherein the legs secure a surface of the transfer area above the bathing surface at a wheelchair transfer height:
a transfer pommel (21) secured to the platform proximal the first short side; and
a handle (19) secured to the platform proximal the second short side:
substantially as claimed but does not disclose a ballast reservoir. However, Cali teaches another seat for use by patients in hospitals having a ballast reservoir 14 for the purpose of preventing the seat from being tipped or easily moved. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the seat of Masyada with a ballast reservoir as, for example, taught by Cali in order to prevent the seat from being tipped or easily moved.
Regarding claims 2 and 3; Masyada discloses: a cushion (13, 27) positioned on the top surface of the platform and a backrest (17, 18) extending upward from the first long side.
Regarding claims 6 and 7; Masyada discloses: the transfer area (adjacent 24 between 26 and 12) to extend beyond an outer edge of a bathtub (the sidewalls of 11 in figure 1 with the transfer area and pommel 21 extending beyond the inside sidewall of tub 11 which defines the outer edge of the tub basin as claimed) when the portable bathing seat is positioned with one or more feet on a surface of the bathtub (feet 28) and one or more feet on a floor surface adjacent the bathtub (feet 34).
Regarding claims 8 and 9; Masyada discloses: the transfer pommel (21) comprises a U shape having a first end and a second end (as shown in figure 2) and a middle section (under 23 in figure 2) and the middle section is parallel to the top surface of the platform when the transfer pommel is secured to the platform (as shown in figure 2 which constitutes an angle of 0 degrees as called for in claim 9).

Regarding claims 16 and 19; Masyada discloses: the legs are configured to extend and contract in length (via 32 and 36), the backrest extends upward from the first long side at an angle greater than 90 degrees (as shown by the tilted angle of 18 in figure 2). 
Regarding claim 20; Cali teaches a drain hole (28) extending through a lower surface of the housing and the reservoir further comprises a plug (60).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928 as applied to claim 3 above and further in view of Sutor 5,887,297. Masyada discloses: A portable bathing seat (10) including a platform (12 with 26) with a backrest (18);
substantially as claimed but does not disclose a vertical trough configured to channel fluid toward the top surface of the platform. However, Sutor teaches another bathing seat having a vertical trough (22) for the purpose of channeling water downwards. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the seat and backrest of Masyada with a vertical trough as, for example, taught by Sutor in order to channel water downwards.
Regarding claim 5; both Masyada and Sutor disclose a gap between the backrest (18 or 14 respectively) and the seat platform (12 or 16 respectively) which gap forms a through hole as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928 as applied to claim 1 above and further in view of Klassen 3,272,530. Masyada discloses: A portable bathing seat (10) including a platform (12 with 26) with a handle (19);
substantially as claimed but does not disclose an angle. However, Klassen teaches another invalid seat having a handle (24) which is inclined as taught on column 2, lines 11-16, and shown in .  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928 as applied to claim 1 above and further in view of Liu 9,763,545. Masyada discloses: A portable bathing seat (10) including a platform (12 with 26);
substantially as claimed but does not disclose a depression extending from the second long surface toward an interior portion of the platform. However, Liu teaches another bathing seat having a depression as is the apex of the curve shown below the pointer for numeral 64 in figure 2 wherein the entire seat is curved forming a central depression under the arrow for 64 as claimed for the purpose of channeling water downwards and through drainage holes 66 and 68 for draining fluids out of and through the seat platform. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the seat of Masyada with a depression as claimed and as, for example, taught by Liu in order to channel water downwards and through drainage holes 66 and 68 for draining fluids out of and through the seat platform.
Regarding claim 14; Liu teaches a cushion 48 as taught on column 3, lines 29-34, positioned on the top surface of the platform, wherein the cushion comprises a recess (70) to expose the depression.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928 as applied to claim 1 above and further in view of Hargroder 5,887,297. Masyada discloses: A portable bathing seat (10) including a platform (12 with 26) with legs (28, 34);
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masyada 5,335,377 in view of Cali, Sr. 2016/0037928 as applied to claim 2 above and further in view of Malassigne 2002/0024196. Masyada discloses: A portable bathing seat (10) including a platform (12 with 26) with a cushion (13, 27);
substantially as claimed but does not disclose a foam cushion. However, Malassigne teaches another bathing seat also with a cushion (92) having the cushion made from urethane foam as taught on paragraph 41 for the purpose of providing a suitable material from which to manufacture the cushion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the cushion from urethane foam as, for example, taught by Malassigne in order to provide a suitable material from which to manufacture the cushion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson and Fortman teach other portable bathing seats with a transfer area straddling a bathtub. James teaches another portable bathing seat with an angled handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754